Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ amendment filed 04/28/2022 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the newly amended claim 1, i.e., “without a base material”, and the newly amended claim 6, “wherein the film-shaped composite of nanocrystal, consisting of the film-shaped connected assembly, is further supported by a support base for inducing growth of the plurality of nanocrystalline pieces in a two-dimensional direction, and the film-shaped composite of nanocrystal is formed on a boundary plane of the support base”.
Further, the amendment recited in claim 1, i.e., “without a base material”, raises the issue of new matter. While applicant points to specific example disclosed in Specification [0039] and [0052] for support, the fact remains, there is no support in the originally filed disclosure for the negative limitation, i.e., without a base material”, recited in claim 1.
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
It is noted if the amendment was entered, it would overcome the previous claim objection and 35 USC 112(b) rejection of the record.

It is noted, even if the amendment was entered, Liao would still meet the amended claims 1-4 and 6; and Liao in view of Hideki would still meet the amended claim 5.
Specifically, Fig. 2 of Liao shows that the CuO film is only consist of the randomly aggregated CuO nanosheets, as also shown in Fig. 1 of Liao that only CuO is present besides the Ti substrate (Liao, page 95, Fig. 1; page 96, Fig. 2), wherein the randomly aggregated CuO (i.e. not both the randomly aggregated CuO and the Ti substrate) in Liao corresponds to the claimed film-shaped connected assembly without a base material.
Furthermore, the CuO film of Liao is formed by formation of film on a surface of the Ti sheet (Liao, page 95, section 2.2), which necessarily includes that film formation on a boundary plane of the support base, wherein a surface of the Ti sheet would read on a boundary plane of the support base.

Applicant primarily argues:
“in Liao, the CuO layer and the Ti substrate are integrated. The Ti substrate should be considered as a part of the film. 
On the other hand, in claim 1 as amended, of the present application, the film-shaped composite of nanocrystal consists of a film-shaped connected assembly without a base material. 
Therefore, claim 1, as amended, is not anticipated by Liao.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Firstly, Fig. 2 of Liao shows that the CuO film is only consist of the randomly aggregated CuO nanosheets, as also shown in Fig. 1 of Liao that only CuO is present besides the Ti substrate (Liao, page 95, Fig. 1; page 96, Fig. 2), wherein the randomly aggregated CuO (i.e. not both the randomly aggregated CuO and the Ti substrate) in Liao corresponds to the claimed film-shaped connected assembly without a base material.
Secondly, the CuO film of Liao is recognized to be a separate component from the Ti substrate, as it is disclosed as “Ti sheet supported CuO film” (Liao, page 95, section 2.2); and furthermore, Fig. 1 of Liao shows that the composition of CuO film consists of CuO phase alone (Liao, page 95, Fig. 5). Therefore, even if the Ti substrate and the CuO film might be attached, the fact remains, Ti substrate and the CuO film in Liao are distinct from each other.

Applicant further argues:
“Since the film-shaped composite of nanocrystal is formed on a boundary plane of the support base, the support base of claim 6, as amended, of the present application, is a configuration for maintaining a shape of the film-shaped composite of nanocrystal, and the support base of claim 6, as amended, is not a substrate in which the CuO layer is deposited and tightly attached in Liao. 
Therefore, claim 6, as amended, is not anticipated by Liao.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, it is unclear how the support base of claim 6, as amended, is not a substrate in which the CuO layer is deposited and tightly attached in Liao. Given Liao discloses “Ti substrate”, it would be reasonable that one of ordinary skill in the art would consider Ti material as “Ti substrate” or “support base” (emphasis added).
Secondly, the CuO film of Liao is formed by formation of film on a surface of the Ti sheet (Liao, page 95, section 2.2), which necessarily includes that film formation on a boundary plane of the support base, wherein a surface of the Ti sheet would read on a boundary plane of the support base.

	
Applicant further argues:
“Further, the secondary reference, Hideki, as allegedly pertaining to features of claim 5, fails to make up for deficiencies of Liao. Thus, the asserted combinations (assuming the references may be properly combined, which Applicant does not admit) fails to establish prima facie obviousness of any pending claim.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, Liao in view of Hideki teaches all limitations of claim 5, as set forth in page 9-10 of Office Action mailed on 02/09/2022 and response to argument above.
Secondly, it is noted that while Hideki does not disclose all the features of the present claimed invention, Hideki is used as teaching reference, namely “wherein: the plurality of nanocrystalline pieces contain copper oxide; and when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the film-shaped composite of nanocrystal has a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more”, in order to improve the catalytic activity of CuO, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.

/K. Z./Examiner, Art Unit 1732


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732